DETAILED ACTION
This is the Office action based on the 16053329 application filed August 2, 2018, and in response to applicant’s argument/remark filed on December 30, 2020.  Claims 1-8 and 10-17 are currently pending and have been considered below.  Applicant’s cancellation of claim 9 acknowledged.  Claims 13-17 withdrawn from consideration.	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “directing second angled ions to the cavity is a third exposure” appears to contain a typographical error.   For the purpose of examining it will be assumed that this phrase is “directing second angled ions to the cavity in a third exposure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “directing normal-incidence ions in a second exposure to the cavity, wherein the cavity retains the second length after the second exposure, wherein the cavity extends to a second depth, nearer the substrate base than the first depth” in the specification.  See MPEP, 2173.05i.          According to the specification, the substrate comprises layers 114, 116, 118 and 120 ([0028]), wherein layer 120 is the substrate base ([0031]).  The specification does not explicitly disclose the feature “the cavity extends to a second depth, nearer the substrate base than the first depth”.  Rather, Applicant appears to rely on Fig. 1H, which shows that the normal-incidence ions removes all of layer 114 and extends the cavity 
Claims 2-8 and 10-12 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was  
Claims 1-8 and 11-12 rejected under 35 U.S.C. 103 as obvious over Ruffell et al. (U.S. PGPub. No. 20170133491), hereinafter “Ruffell”, in view of Zhang et al. (U.S. PGPub. No. 20180047632), hereinafter “Zhang”, and Chang et al. (U.S. PGPub. No. 20170110579), hereinafter “Chang”:--Claims 1, 2, 3, 4, 5, 6, 7, 8, 12: Ruffell teaches a method of patterning a substrate (Fig. 6) comprisingproviding a substrate having a plurality of fins 106 formed on a substrate 102, wherein cavities exist between adjacent fins ([0019-0020], Fig. 1A);(i) forming a first etch-hardened layer 108 on the fins by using ions at normal-incidence ([0021-0022], Fig. 1A);(ii) first etching a left sidewall of the fin using first ions directed at a first angle and second etching a right sidewall of the fin using second ions directed at a second angle  ([0023-0024], Fig. 1C) by using CH3F or CFx etching gas ([0032])        Ruffell further teaches that the first etching and the second etching may be performed at the same time by using two ion beams simultaneously from a plasma chamber by extracting the ion beams through an extraction plate having a pair of apertures directing the second ions 120 in different directions ([0025]), but is silent 4 ([0070-0075]), wherein the ribbon beam scan along the length direction of the sidewalls at 20-80° ([0073, 0079]) so that to increase the length of the cavity ([0081]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a ribbon ion beam for the etching in the invention of Ruffell because Ruffell is silent about the type of ion beams being produced by the plasma chamber to etch the sidewall, and Zhang teaches that such sidewall may be etched by using a ribbon ion beam produced by a plasma chamber using such fluoride-based gas.        Ruffell further teaches that the fins may be part of a finFET device ([0018-0020]), but is silent about the layer structure of the fins.Chang teaches that a fin for a finFET may comprise Layer 124, 122, 119, 116 and 104 formed over a substrate comprising Layer 116 and Layer 104 formed over a substrate base 102 ([0005], Fig. 4A).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the fins in the invention of Ruffell as taught by Chang because Ruffell teaches that the fins may be part of a finFET device but is silent about the layer structure of the fins, and Chang teaches that such fins may be formed by such layers.  It is noted that in Fig. 4A the first etch-hardened layer has been removed.        Thus, in the invention of Ruffell modified by Chang, the device would comprises a plurality of fins comprising Layer 124, 122 and 119 separated by cavities that extend  
Claim 10 rejected under 35 U.S.C. 103 as obvious over Ruffell in view of Zhang and Chang as applied to claim 1 above, and further in view of Lee (U.S. PGPub. No. 20040150029), hereinafter “Lee” :--Claim 10: Ruffell as modified by Zhang and Chang teaches the invention as above.  Ruffell further discloses in Fig. 1D-E that the final thickness of a spacer layer after etching is about 1/3 of the original thickness before the etching, but is silent about the quantitative thickness being removed.Lee teaches that a spacer layer for a finFET may have a thickness 5-100 nm ([0165], Fig. 2B).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form remove about 20-50 nm of the spacer layer during the first etching and at least 10nm in the second etching in the invention of Ruffell as modified by Zhang and Chang because that the final thickness of a spacer layer after etching is about 1/3 of the original thickness before the etching, but is silent about the quantitative thickness being removed, and Lee teaches that the final thickness for such spacer layer may be 5-100 nm.    
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered as follows:
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713